                                                             FILED
                                          JUDGMENT ENTERED
                                                 __________________
                                                         Date
                                             by __________A. Timken_________
                                                                Deputy Clerk
                                                     U.S. District Court
                                          Eastern District of California
                                            __XX___ FILE CLOSED

                     UNITED STATES DISTRICT COURT

                    EASTERN DISTRICT OF CALIFORNIA

RICHARD DEAN JOHNSON, et al.,

          Plaintiffs,
                                   JUDGMENT IN A CIVIL ACTION
vs.
                                   1:16-CV-01636 AWI SAB

FABIAN VELAZQUEZ,

          Defendant.
_______________________________/


          JURY VERDICT: This action came before the Court for a
trial by jury. The issues have been tried and the jury has rendered
its verdict.

          IT IS HEREBY ORDERED AND ADJUDGED that

     JUDGMENT IS HEREBY ENTERED IN FAVOR OF DEFENDANT FABIAN
VELAZQUEZ, IN ACCORDANCE WITH THE JURY VERDICT RENDERED 1/30/2019.

DATED: 1/31/2019

                                         MARIANNE MATHERLY, Clerk

                                         /S/ Alice Timken
                                   By:
                                              Deputy Clerk
jgm.civ
2/1/95
